Citation Nr: 0611891	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for sarcoidosis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1978.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 decision of the RO 
that denied a disability rating in excess of 60 percent for 
service-connected sarcoidosis, and denied entitlement to a 
TDIU.

In March 2005, the Board remanded these matters for 
additional development.

The veteran was previously represented by a private attorney.  
In March 2006, the Board notified the veteran that his 
attorney was retiring from the practice of law, and was no 
longer recognized by the Board as the veteran's 
representative.

The record reflects no response to the Board's March 2006 
notification letter, and the veteran has not selected any 
other attorney or representative.  Under these circumstances, 
the Board assumes that the veteran has elected to pursue his 
claims pro se.  See 38 C.F.R. § 20.605 (2005).


FINDINGS OF FACT

1.  The veteran's sarcoidosis is not manifested by cardiac 
involvement, or by progressive pulmonary disease demonstrated 
by fever, night sweats, and weight loss.  

2.  The veteran has maximum exercise capacity of 33.25 
ml/kg/min oxygen consumption without cardiopulmonary 
limitation; pulmonary function testing revealed diffusion 
capacity of the lung for carbon monoxide (DLCO) as 70.5 
percent of predicted, and forced vital capacity (FVC) of 70.2 
percent of predicted; he does not have cor pulmonale or 
pulmonary hypertension.

3.  Service connection is in effect for sarcoidosis, rated as 
60 percent disabling. 

4.  The veteran is a high school graduate, and has work 
experience in recapping tires; he is employed. 

5.  The veteran's service-connected disability is not shown 
to be of such a nature or  severity to prevent him from 
obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for sarcoidosis are not met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.20, 4.27, 4.7, 4.97, Diagnostic Codes 6600, 6846 
(2005).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the March 2003 letter, the RO or VA's Appeals 
Management Center (AMC) notified the veteran of elements of a 
TDIU, the evidence needed to establish each element, and of 
evidence needed to establish a worsening of a service-
connected disability.  This document served to provide notice 
of the information and evidence needed to substantiate the 
claims.

VA's March 2003 letter notified the veteran of what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The March 2003 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for increased 
disability ratings or for TDIU benefits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board finds no 
prejudice to the veteran in proceeding with a denial of each 
claim, as concluded below, because any question as to the 
appropriate effective date to be assigned is rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  He has also 
been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Sarcoidosis

Service connection has been established for sarcoidosis, 
effective January 1980.

During a March 2001 VA examination, the veteran reported that 
he suffered with a sudden, unexpected chest tightness with 
shortness of breath, lasting from 20 to 30 minutes, 
approximately two or three times a day.  He had sputum 
production every morning.  He denied having been hospitalized 
in the past several years with any bronchitis, sarcoidosis 
flare-up, or pneumonia.  On examination, the lungs were clear 
to auscultation bilaterally; the examiner found no cutaneous 
lesions.  The assessment was sarcoidosis.

Results of pulmonary function testing in May 2001 were most 
consistent with a severe, partially but significantly 
bronchospastic obstructive ventilatory defect.

The report of a July 2005 VA examination shows that the 
veteran used an albuterol metered dose inhaler twice daily 
for relief of chest pain and shortness of breath.  He denied 
night sweats, fever, or any weight loss.  He had an 
occasional productive cough, which at times was blood tinged.  
Pulmonary function testing, conducted in April 2005, revealed 
a moderate obstructive ventilatory defect, with significant 
improvement after bronchodilator.  The diagnoses were 
sarcoidosis, pulmonary, and moderate obstructive lung 
disease.

In an August 2005 addendum, the VA examiner noted that 
results of the July 2005 exercise stress test were normal.  
The veteran achieved 9.5 METS (metabolic equivalents) with a 
maximum heart rate of 148 beats per minute; he had no chest 
pain.  The veteran reported no history of congestive heart 
failure.

Additional pulmonary function testing in September 2005 
revealed a moderate obstructive ventilatory defect.  The 
examiner noted that the veteran's effort was poor; however, 
diffusion was normal.  Also noted were records indicating 
that, in the past, the veteran had acute respiratory failure 
on one occasion and was hospitalized.  The examiner noted a 
September 2004 echocardiogram showing a normal left 
ventricular systolic function; an abnormal left ventricle 
relaxation with normal filling pressure pattern; and normal 
right heart hemodynamics.  The calculated ejection fraction 
was 66 percent.  No progressive pulmonary disease with fever, 
night sweats, or weight loss was shown.  The diagnoses were 
sarcoidosis, pulmonary, without cardiac involvement, and 
moderate obstructive lung disease.

The veteran's sarcoidosis is currently rated as 60 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6846-6600.  
While a hyphenated diagnostic code generally reflects rating 
by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has 
considered both diagnostic codes, alternatively.  

Under Diagnostic Code 6846, a 60 percent evaluation is 
warranted for sarcoidosis in cases of pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  A 100 percent evaluation is warranted in cases 
with cor pulmonale; cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 
15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  That said, the record clearly presents 
no basis for assignment of an increased evaluation under 
Diagnostic Code 6846.

The most recent evidence reveals no cardiac involvement, and 
no progressive pulmonary disease demonstrated by fever, night 
sweats, and weight loss.  Hence, the criteria for a 100 
percent evaluation under Diagnostic Code 6846 are not more 
nearly approximated. 

In the alternative, the veteran's disability may be evaluated 
under Diagnostic Code 6600, pertaining to bronchitis.  Under 
that diagnostic code, a 60 percent rating is warranted for 
chronic bronchitis if the following findings are 
demonstrated: a forced expiratory volume in one second (FEV-
1) of 40 to 55 percent predicted, or; a force expiratory 
volume in one second to forced vital capacity ratio (FEV-
1/forced ventilatory capacity (FVC)) of 40 to 55 percent, or; 
a diffusion capacity of carbon monoxide, single breath (DLCO 
(SB)) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC of less than 40 percent, 
or; a DLCO (SB) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600.

Here, again, the evidence does not reveal that a disability 
rating in excess of 60 percent is warranted under Diagnostic 
Code 6600. 

The most recent pulmonary function testing in September 2005 
revealed an FVC of 70.2 percent predicted, a FEV-1 of 42.3 
percent predicted, and an FEV-1/FVC ratio of 49 percent 
predicted.  DLCO (SB) was reported as 70.5 percent predicted.  
The most recent report of the veteran's exercise capacity, 
reported in July 2005, shows that the veteran was able to 
achieve 9.5 METs, which converts to 33.25 ml/kg/min oxygen 
consumption.  38 C.F.R. § 4.104, Note 2 (2005).  These 
findings do not approximate the criteria for a disability 
rating in excess of 60 percent under Diagnostic Code 6600.

While the September 2005 VA examiner noted a prior episode of 
acute respiratory failure and hospitalization, there is no 
evidence of acute respiratory failure and hospitalization 
during the period applicable to this appeal.  To the 
contrary, in 2001, the veteran specifically denied 
hospitalization for any respiratory problem during the past 
several years.  During the July 2005 VA examination, the 
veteran also indicated that he had respiratory failure at the 
time of his initial diagnosis of sarcoidosis in 1976.  Since 
that time, the evidence reveals that the veteran has not been 
on oxygen therapy, there has been no cardiac involvement, and 
the veteran has not been diagnosed with pulmonary 
hypertension.

Additionally, the Board finds that there is no showing that 
the veteran's sarcoidosis has resulted in so exceptional or 
unusual a disability picture, so as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the August 2003 SOC).

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
increased disability rating for sarcoidosis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2005).

B.  TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a).

In this case, the veteran is a high school graduate with an 
occupational history of recapping tires.  Service connection 
is currently in effect for sarcoidosis, rated as 60 percent 
disabling.  

The veteran clearly satisfies the threshold criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  That notwithstanding, 
the record simply does not establish that the veteran's 
service-connected disability renders him unemployable.  

The report of the July 2005 VA examination indicates that the 
veteran has worked at a tire factory, lifting tires daily, 
for the past two years.  His employer makes no accommodation 
for the veteran's medical condition.  On this basis, and the 
fact that the veteran had achieved 9.5 METS on exercise 
testing, the July 2005 examiner opined that it is less likely 
than not that the veteran's service-connected sarcoidosis 
prevents him from maintaining gainful employment.  This 
opinion weighs against the veteran's claim, and the veteran 
has not presented any contrary opinion.
  
The ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993)).  Here, the 
competent and objective evidence simply does not demonstrate 
that the veteran is unable to obtain or retain substantially 
gainful employment solely because of his service-connected 
disability.  The veteran is employed, and no competent 
professional has rendered an opinion that the veteran is 
unemployable.

Because all of the evidence is to the effect that the veteran 
is currently employed, the evidence weighs against the claim 
of entitlement to a TDIU.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 60 percent for sarcoidosis 
is denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


